Decree of the Surrogate’s Court, Queens county, granting respondent’s application for letters of administration and dismissing objections based on the allegations that respondent had abandoned the deceased, unanimously affirmed, with costs to respondent, payable out of the estate. By his failure to offer proper objection, the appellant acquiesced in the reception of respondent’s testimony as to personal transactions with the deceased. The conclusion that there was no abandonment was supported by the evidence. Present — Hagarty, Carswell, Adel, Taylor and Close, JJ.